Case: 17-13887     Date Filed: 08/15/2018   Page: 1 of 8


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 17-13887
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 1:17-cv-00126-CSC



SYBIL LITTLE,

                                                                 Plaintiff-Appellant,

                                        versus

CRSA,
a corporation,
RICKY NORRIS,
individually and in his official capacity,
JASON PATRICK,
individually and in his official capacity,

                                                              Defendants-Appellees.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Alabama
                          ________________________

                                  (August 15, 2018)

Before ED CARNES, Chief Judge, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 17-13887     Date Filed: 08/15/2018   Page: 2 of 8


      Sybil Little, proceeding pro se, appeals the district court’s judgment

dismissing her first amended complaint. She alleged a Title VII hostile work

environment claim and related state law claims against her employer, CRSA, Inc.,

and two CRSA employees, Ricky Norris and Jason Patrick.

      Since 2006 Little has been employed as a technician and safety coordinator

at CRSA, which is located in Fort Rucker, Alabama. She alleges that around

March 11, 2015, Patrick, CRSA’s Operations Manager, called her and

propositioned her for “oral and missionary sex.” She also alleges that at some

other point Patrick told her that he had not had sex with his wife in over a year and

wanted to have oral sex with Little.

      Little also alleged that Norris, CRSA’s Lead Technician, regularly subjected

her to sexual harassment on a continuing basis from 2006 through 2016. That

claim is based on the following comments Norris allegedly made: that she “had a

cute ass”; that she “looked good in her jeans”; that she should “wear dresses so he

could stand at the bottom of the ladder and look up her dress and watch her climb

the ladder”; and that she should wear heels to work so that she could get men’s

attention. Norris also allegedly commented on Little’s appearance when she

tucked her shirt in and questioned whether she had to change clothes because of

her menstrual cycle. Little alleges that she told Norris on numerous occasions that

his comments were unwelcome and that she asked him to stop. She also alleges


                                          2
               Case: 17-13887     Date Filed: 08/15/2018    Page: 3 of 8


that she has had a heart attack due to the problems at work, has been diagnosed

with hypertension, and receives counseling. Finally, she alleges that CRSA was

aware of the harassment and did not stop it.

      Little filed a charge of discrimination with the Equal Employment

Opportunity Commission in October 2016. In the section titled “discrimination

based on,” she checked only the box for sex discrimination. For the date of

discrimination, she put May 1, 2016, to July 13, 2016; she did not check the box

for “continuing action.” As for the description of harassment, she stated:

             I am a female who has worked for [CRSA] since 2006 as
      Simulator Technician II/Safety Coordinator. I have been sexually
      harassed by Rick Norris (Lead Technician). I am being discriminated
      against because of my sex.
             Beginning in May 2016, Norris has stated that I have a cute ass;
      told me that I look good in my jeans; asked me to wear dresses and
      heels to work so he could stand at the bottom of the ladder and watch
      me climb the ladder.
             I am being discriminated against in violation of Title VII of the
      Civil Rights Act of 1964, as amended.

      After the EEOC issued its right to sue notice, Little, represented by counsel,

filed this action in March 2017. The defendants filed motions to dismiss for failure

to state plausible claims for relief under Federal Rule of Civil Procedure 12(b)(6).

The district court found that Little did not plead sufficient facts to state plausible

claims for relief, and it allowed her leave to file an amended complaint. Little filed

an amended complaint, which alleged a Title VII hostile work environment claim

against CRSA, Norris, and Patrick, and state law claims for negligent supervision
                                            3
              Case: 17-13887     Date Filed: 08/15/2018    Page: 4 of 8


and retention, wanton supervision and retention, and outrage against all three

defendants.

      CRSA, Norris, and Patrick moved to dismiss the first amended complaint

under Rule 12(b)(6). The court ruled that Little’s first amended complaint was

limited by the scope of her EEOC charge, which alleged discrimination only by

Norris, and that those allegations were insufficient to state a plausible claim for

relief on her Title VII hostile work environment claim against CRSA. It dismissed

her Title VII claims against Norris and Patrick on the ground that Title VII claims

cannot be maintained against individuals. It dismissed those claims with prejudice,

and it dismissed Little’s state law claims without prejudice for lack of

supplemental jurisdiction.

      “We review de novo the district court’s grant of a motion to dismiss under

Rule 12(b)(6),” taking the “factual allegations in the complaint as true and

constru[ing] them in the light most favorable to the plaintiff[ ].” Edwards v. Prime,

Inc., 602 F.3d 1276, 1291 (11th Cir. 2010). We do not accept as true “labels and

legal conclusions.” Id. “Dismissal for failure to state a claim is proper if the

factual allegations are not enough to raise a right to relief above the speculative

level.” Id. (quotation marks omitted). In other words, the factual allegations must

“possess enough heft to set forth a plausible entitlement to relief.” Id. (quotation

marks omitted). Because Little is now proceeding pro se, we liberally construe her


                                           4
                Case: 17-13887        Date Filed: 08/15/2018       Page: 5 of 8


brief. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). She contends that

the district court erred in dismissing her first amended complaint because she

alleged sufficient facts to state a plausible claim for relief under Title VII for a

hostile work environment based on sexual harassment. That contention fails.

       To begin with, the district court did not err in limiting Little’s allegations to

the scope of her EEOC charge. See Gregory v. Ga. Dep’t of Human Res., 355

F.3d 1277, 1280 (11th Cir. 2004) (“[W]e have held that a plaintiff’s judicial

complaint is limited by the scope of the EEOC investigation which can reasonably

be expected to grow out of the charge of discrimination.”) (quotation marks

omitted). Little’s EEOC charge alleged only that Norris made offensive comments

between May 1, 2016, and July 13, 2016; she did not mention Patrick’s derogatory

comments (which he allegedly made in March 2015). Although we do not strictly

interpret EEOC complaints, and “judicial claims are allowed if they amplify,

clarify, or more clearly focus the allegations in the EEOC [charge],” id., Little’s

allegations cannot clarify what is not in her EEOC charge.1 As a result, we

consider only her allegations against Norris. See id. at 1279–80 (“[A]llegations [in

a judicial complaint] of new acts of discrimination are inappropriate.”).



       1
         Little did allege in her first amended complaint that she spoke with an EEOC
investigator about Patrick’s offensive comments and that she thought he would include them in
the charge, but there is no indication that she filed a separate EEOC charge alleging harassment
by Patrick, and her October 2016 charge does not mention him.

                                                5
                Case: 17-13887        Date Filed: 08/15/2018       Page: 6 of 8


       Little’s allegations against Norris do not establish a plausible Title VII

hostile work environment claim against CRSA. 2 To state her claim, Little must

plausibly allege (1) that she belonged to a protected group, (2) that she was

“subjected to unwelcome harassment,” (3) that the “harassment was based on a

protected characteristic,” (4) that the “harassment was sufficiently severe or

pervasive to alter the terms and conditions of [her] employment and create an

abusive working environment,” and (5) that “a basis exists for holding the

employer liable.” Trask v. Sec’y, Dep’t of Veterans Affairs, 822 F.3d 1179, 1195

(11th Cir. 2016).

       Little’s claim fails on the fifth factor. To establish a basis for CRSA’s

liability, Little must allege facts showing that it “is responsible for [the abusive

working] environment under either a theory of vicarious or of direct liability.”

Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002). “An

employer is subject to vicarious liability to a victimized employee for an actionable

hostile environment created by a supervisor with immediate (or successively

higher) authority over the employee.” Id. at 1278. Little pleads no facts showing

that Norris or Patrick were anything other than co-employees, which means that


       2
          Little’s Title VII claims against Norris and Patrick must be dismissed because Title VII
claims may be brought against employers only. See Dearth v. Collins, 441 F.3d 931, 933 (11th
Cir. 2006) (“[T]he relief granted under Title VII is against the employer, not against individual
employees whose actions would constitute a violation of the Act.”) (quotation marks and
alterations omitted).

                                                6
                Case: 17-13887        Date Filed: 08/15/2018      Page: 7 of 8


CRSA is directly liable only “if it knew or should have known of the harassing

conduct but failed to take prompt remedial action.” Id. That means Little “must

show either actual knowledge on the part of the employer or conduct sufficiently

severe and pervasive as to constitute constructive knowledge to the employer.” Id.

       There are no allegations indicating that Little ever told management about

Norris’ alleged harassment. See id. (“Actual notice is established by proof that

management knew of the harassment . . . .”). And her allegations that Norris made

several offensive, discriminatory comments between May and July 2016 are not

enough to show that CRSA management must have known. Cf. id. at 1278–79

(concluding that plaintiff showed constructive knowledge where the manager’s

office was located where much of the abuse occurred, the evidence showed that the

manager “was actually present at times when [an employee] shouted [ ] ethnic

insults at [the plaintiff],” and the “abuse occurred on a daily basis for [a] month”

and was “often directed at [the plaintiff] in the presence of others”).3 Without

sufficient facts alleging actual or constructive notice, there is no basis for holding

CRSA liable.



       3
         Little did allege that she reported Norris’ comments to Patrick in March 2015, but that
was a year before Norris made the comments that are the subject of Little’s EEOC charge. And
her bare allegations that CRSA had “actual and constructive notice” of the harassment and did
“not take any steps” to stop the misconduct is not enough to survive a motion to dismiss. See
Edwards, 602 F.3d at 1291 (“We are not . . . required to accept the labels and legal conclusions
in the complaint as true.”).

                                                7
                Case: 17-13887       Date Filed: 08/15/2018       Page: 8 of 8


       The district court did not err in dismissing Little’s Title VII claims against

CRSA, Norris, and Patrick. And Little does not argue that it erred in dismissing

her state law claims, which means that issue is abandoned. See Timson, 518 F.3d

at 874 (“[I]ssues not briefed on appeal by a pro se litigant are deemed

abandoned.”).

       AFFIRMED. 4




       4
         Little has also filed a motion for oral argument. Because the “facts and legal arguments
are adequately presented in the briefs and record and the decisional process will not be
significantly aided by oral argument,” 11th Cir. R. 34-3(b)(3), her motion is DENIED.
                                                8